DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bito et al. (USPG Pub No. 2016/0195691), hereinafter “Bito”, in view of Lin et al. (USPG Pub No. 2015/0207998), hereinafter “Lin”.

Regarding claim 2, Bito discloses the sixth lens is made of glass material (paragraph 226). Bito and Lin teach the lens as is set forth above, Lin further discloses wherein the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of plastic material, the fifth lens is made of plastic material (Paragraph 7). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 3, Bito discloses further satisfying the following conditions: -2.99≤f1/f≤-2; 1.71≤n6≤2.04 (Tables III-4, III-6). Bito and Lin teach the lens as is set forth above for claim 1, Lin further discloses 0.046≤d11/TTL≤0.054 (Table 7). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 8, Bito discloses wherein the third lens has a concave image object side surface (Tables III-4, III-6); the camera optical lens further satisfies the following conditions: 0.11mm≤d5≤0.38mm; where f: the focal length of the camera optical lens; f3: the focal length of the third lens; R5: the curvature radius of the object side surface of the third lens; R6: the curvature radius of the image side surface of the third lens; d5: the thickness on-axis of the third lens (Tables III-4, III-6). Bito and Lin teach the lens as is set forth above for claim 1, Lin further discloses a convex object side surface; 0.78≤(R5+R6)/(R5-R6)≤28.51 (Table 5). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 9, Bito discloses further satisfying the following conditions: 0.18mm≤d5≤0.30mm (Table III-4). Bito and Lin teach the lens as is set forth above, Lin further discloses 1.25≤(R5+R6)/(R5-R6)≤22.81 (Table 11). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 10, Bito discloses wherein the fourth lens has a positive refractive power with a concave object side surface and a convex image side surface (Tables III-4, III-6); the camera optical lens further satisfies the following conditions: 0.62≤f4/f≤2.02; 1.81≤(R7+R8)/(R7-R8)≤5.90;  where f: the focal length of the camera optical lens; f4: the focal length of the fourth lens; R7: the curvature radius of the object side surface of the fourth lens; R8: the curvature radius of the image side surface of the fourth lens; d7: the thickness on-axis of the fourth lens (Tables III-4, III-6). Bito and Lin disclose the claimed invention, but do not specify 0.34mm≤d7≤1.34mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with 0.34mm≤d7≤1.34mm for the purpose of providing an optical system favorable for correcting image distortion (Paragraph 6 of Lin).
Regarding claim 16, Bito discloses where f12: the combined focal length of the first lens and the second lens; f: the focal length of the camera optical lens (Tables III-4, III-6). Bito and Lin disclose the claimed invention, but do not specify further satisfying the following condition: 0.49≤f12/f≤1.65. The ratio from Table III-6 of Bito produces a value of 0.33, which is slightly less than the minimum value recited. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with further satisfying the following condition: 0.49≤f12/f≤1.65 for the purpose of providing an optical system favorable for correcting image distortion (Paragraph 6 of Lin).
Regarding claim 17, Bito and Lin disclose the claimed invention, but do not specify further satisfying the following condition: 0.79≤f12/f≤1.32. The ratio from Table III-6 of Bito produces a value of 0.33, which is slightly less than the minimum value recited. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with the claimed invention, but do not specify further for the purpose of providing an optical system favorable for correcting image distortion (Paragraph 6 of Lin).
Regarding claim 18, Bito and Lin disclose the claimed invention, but do not specify wherein the total optical length TTL of the camera optical lens is less than or equal to 5.62mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with wherein the total optical length TTL of the camera optical lens is less than or equal to 5.62mm for the purpose of providing an optical system compact in size and favorable for correcting image distortion (Paragraphs 3, 6 of Lin).
Regarding claim 19, Bito and Lin disclose the claimed invention, but do not specify wherein the total optical length TTL of the camera optical lens is less than or equal to 5.37mm. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with wherein the total optical length TTL of the camera optical lens is less than or equal to 5.37mm for the purpose of providing an optical system compact in size and favorable for correcting image distortion (Paragraphs 3, 6 of Lin).
Claims 4, 5, 11-14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bito (USPG Pub No. 2016/0195691) in view of Lin (USPG Pub No. 2015/0207998) as applied to claim 1 above, and further in view of Asami (USPG Pub No. 2016/0004046).
Regarding claim 4, Bito discloses wherein first lens has a negative refractive power (Tables III-4, III-6); where R1: the curvature radius of object side surface of the first lens; R2: the curvature radius of image side surface of the first lens; d1: the thickness on-axis of the first lens (Tables III-4, III-6). Bito and Lin teach the lens as is set forth above for claim 1, Lin further discloses with a convex object side surface and a concave image side surface (Table 3). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito with the teachings of Lin for at least the same reasons set forth above with respect to claim 1. Furthermore, by controlling the shape of the surfaces of the lens elements, the length of the optical imaging lens can be shortened while providing good optical characteristics. Bito and Lin disclose the claimed invention, but do not specify the camera optical lens further satisfies the following conditions: 2.03≤(R1+R2)/(R1-R2)≤9.63; 0.12mm≤d1≤0.35mm. In the same field of endeavor, Asami discloses the camera optical lens further satisfies the following conditions: 2.03≤(R1+R2)/(R1-R2)≤9.63 (Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with the camera optical lens further satisfies the following conditions: 2.03≤(R1+R2)/(R1-R2)≤9.63 of Asami for the purpose of providing a lens that is cost efficient, has an increase in the angle of view, improved performance with good chromatic aberration (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233 (CCPA 1955). Bito, Lin and Asami disclose the claimed invention, but do not specify 0.12mm≤d1≤0.35mm. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito, Lin and Asami with 0.12mm≤d1≤0.35mm for the purpose of providing a lens that is cost efficient and has improved performance with good chromatic aberration (Paragraph 5 of Asami).
Regarding claim 5, Bito, Lin and Asami disclose the claimed invention, but do not specify further satisfying the following conditions: 3.25≤(R1+R2)/(R1-R2)≤7.70; 0.18mm≤d1≤0.28mm. It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito, Lin and Asami with 3.25≤(R1+R2)/(R1-R2)≤7.70; 0.18mm≤d1≤0.28mm for the purpose of providing a lens that is cost efficient and has improved performance with good chromatic aberration (Paragraph 5 of Asami).
Regarding claim 11, Bito discloses further satisfying the following conditions: 1.81≤(R7+R8)/(R7-R8)≤5.90 (Table III-4). Bito and Lin disclose the claimed invention, but do not specify 1.00≤f4/f≤1.61; 0.54mm≤d7≤1.08mm. In the same field of endeavor, Asami discloses 1.00≤f4/f≤1.61 (Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with 1.00≤f4/f≤1.61 of Asami for the purpose of providing a lens that is cost efficient, has an increase in the angle of view, improved performance with good chromatic aberration (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233 (CCPA 1955). Bito, Lin and Asami disclose the claimed invention, but do not specify 0.54mm≤d7≤1.08mm. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito, Lin and Asami with 0.54mm≤d7≤1.08mm for the purpose of providing a lens that is cost efficient and has improved performance with good chromatic aberration (Paragraph 5 of Asami).
Regarding claim 12, Bito discloses wherein the fifth lens has a refractive power with a convex object side surface and a convex image side surface (Tables III-4, III-6); the camera optical lens further satisfies the following conditions: 0.30mm≤d9≤0.95mm; where f: the focal length of the camera optical lens; f5: the focal length of the fifth lens; R9: the curvature radius of the object side surface of the fifth lens; R10: the curvature radius of the image side surface of the fifth lens; d9: the thickness on-axis of the fifth lens (Tables III-4, III-6). Bito and Lin disclose the claimed invention, but do not specify fifth lens has a positive refractive power; 0.77≤f5/f≤2.40; -0.59≤(R9+R10)/(R9-R10)≤0.16. In the same field of endeavor, Asami discloses fifth lens has a positive refractive power; 0.77≤f5/f≤2.40; -0.59≤(R9+R10)/(R9-R10)≤0.16 (see Fig. 6, Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with fifth lens has a positive refractive power; 0.77≤f5/f≤2.40; -0.59≤(R9+R10)/(R9-R10)≤0.16 of Asami for the purpose of providing a lens that is cost efficient, has an increase in the angle of view, improved performance with good chromatic aberration (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 13, Bito discloses further satisfying the following conditions: 0.48mm≤d9≤0.76mm (Table III-4). Bito, Lin and Asami teach the lens as is set forth above, Asami further discloses 1.23≤f5/f≤1.92; -0.37≤(R9+R10)/(R9-R10)≤0.13. It would have been obvious to one of ordinary skill in the art to provide the lens of Bito and Lin with the teachings of Asami for at least the same reasons set forth above with respect to claim 12. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 14, Bito discloses wherein the sixth lens has a refractive power with a and a concave image side surface (Tables III-4, III-6); the camera optical lens further satisfies the following conditions: -1.10≤(R11+R12)/(R11-R12)≤-0.20; where f: the focal length of the camera optical lens; f6: the focal length of the sixth lens; R11: the curvature radius of the object side surface of the sixth lens; R12: the curvature radius of the image side surface of the sixth lens; d11: the thickness on-axis of the sixth lens (Tables III-4, III-6). Bito and Lin disclose the claimed invention, but do not specify sixth lens has a negative refractive power with a concave object side surface; -0.98≤f6/f≤-0.29; 0.11mm≤d11≤0.40mm. In the same field of endeavor, Asami discloses sixth lens has a negative refractive power with a concave object side surface (Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with sixth lens has a negative refractive power with a concave object side surface of Asami for the purpose of providing a lens that is cost efficient, has an increase in the angle of view, improved performance with good chromatic aberration (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, 105 USPQ 233 (CCPA 1955). Bito, Lin and Asami disclose the claimed invention, but do not specify -0.98≤f6/f≤-0.29; 0.11mm≤d11≤0.40mm. It is found that lenses with structural similarities will have similar properties. A modification of the variables claimed would provide a system having improved optical properties for the desired use. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito, Lin and Asami with -0.98≤f6/f≤-0.29; 0.11mm≤d11≤0.40mm for the purpose of providing a lens that is cost efficient and has improved performance with good chromatic aberration (Paragraph 5 of Asami).
Regarding claim 20, Bito and Lin disclose the claimed invention, but do not specify wherein the aperture F number of the camera optical lens is less than or equal to 2.16. In the same field of endeavor, Asami discloses wherein the aperture F number of the camera optical lens is less than or equal to 2.16 (see Fig. 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens of Bito and Lin with wherein the aperture F number of the camera optical lens is less than or equal to 2.16 of Asami for the purpose of providing a lens that is cost efficient, has an increase in the angle of view, improved performance with good chromatic aberration (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Regarding claim 21, Bito, Lin and Asami teach the lens as is set forth above, Asami further discloses wherein the aperture F number of the camera optical lens is less than or equal to 2.12 (see Fig. 12). It would have been obvious to one of ordinary skill in the art to provide the lens of Bito and Lin with the teachings of Asami for at least the same reasons set forth above with respect to claim 20. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). 
Allowable Subject Matter
Claims 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the camera optical lens of claim 1 comprising wherein the second lens has a convex object side surface and a convex image side surface satisfying the condition 0.31mm≤d3≤1.05mm, and specifically comprising satisfying the conditions 0.35≤f2/f≤1.11, -1.54≤(R3+R4)/(R3-R4)≤-0.41 as disclosed in claim 6.
	Regarding claim 15, none of the references, alone or in combination, disclose or teach the camera optical lens of claim 14, and specifically comprising satisfying the following conditions: -0.61≤f6/f≤-0.36; -0.69≤(R11+R12)/(R11-R12)≤-0.25; 0.18mm≤d11≤0.32mm.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lin cures the deficiencies of Bito.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/6/2022